DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections 
Claim 18 is objected to because of the following informalities:  “wherein the database is maintained by a network (30)”  is should be changed to --wherein a database is maintained by a network (30)--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vamanan et al. (2017/0215065)
Regarding claim13, Vamanan discloses a user equipment, UE (10) in a wireless communication system (see abstract, fig.1, element 101/100, paragraph 
Regarding claim14, Vamanan further discloses the information on the capabilities of the UE (10) is in a form of a model identifier (see  paragraphs [0020-0024], [0031-0033]).
Regarding claim15, Vamanan further discloses the model identifier is information regarding a particular model of the UE (10) (see paragraphs [0020-0024], [0031-0034]).
Regarding claim16, Vamanan further discloses the model identifier corresponds to capability information of a device with the model identifier in a data base (see figs.3-4, element 309/409, paragraph [0033] and its description).
Regarding claim17, Vamanan further discloses the at least one processor is further configured to: receive, from the BS (20), inquiry message requesting information on full capabilities of the UE (10) when capability information of a device with the model identifier is not present in a data base (see abstract, figs.3-4, elements 302/402, 304/404, steps 320/420, paragraphs [0020-0024], [0030-0033] and its description); and 
Regarding claim18, Vamanan further discloses the (a) database is maintained by a network (30) connecting to the BS (20) (see fig.3, element 306, step 324, paragraph [0031] and its description).
Regarding claims 1-12 and 19-20 recite limitations substantially similar to the claims 13-18. Therefore, these claims were rejected for similar reasons as stated above. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE